DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021, 12/17/2020, 11/05/2020, 07/21/2020, 06/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerlin (U.S. 2,799,211).
In regards to claim 1.  Zerlin discloses a system for forming reinforced packages, the system comprising: an attachment assembly (at least element 8) receiving a web (6 and 6’) of material and a construct (2), the attachment assembly bringing the construct into engagement with the web of material for forming an attached web (see at least fig. 1), a web edge forming assembly (at least elements 12 and 12’) disposed downstream from the attachment assembly (fig. 1), the web edge forming assembly receiving the attached web and comprising web folding features for folding at least a portion of the web of material to at least partially form a folded web (see at least fig. 1 and fig. 3); a 
In regards to claim 2. Zerlin discloses The system of claim 1, wherein the carton forming assembly is disposed downstream from the attachment assembly (illustrated in at least fig. 1).
In regards to claim 3. Zerlin discloses The system of claim 1, wherein the carton forming assembly receives the attached web from the web edge forming assembly (illustrated in at least fig. 1).
In regards to claim 4. Zerlin discloses The system of claim 1, further comprising a sealer assembly (at least elements 16, 16’ and 17) for forming at least one seal feature in the folded web, the sealer assembly comprising a heat seal roller (16 and 16’) and a heat seal arm (17), the heat seal roller rotating relative to the heat seal arm (illustrated in at least fig. 4).
In regards to claim 5. Zerlin discloses The system of claim 4, wherein the heat seal roller is generally cylindrical (16 and 16’ are described as disc see at least fig. 4), and the heat seal arm comprises a curved surface (17 see at least col 5 lines 32-54) disposed proximate the heat seal roller so that at least a portion of the folded web is pressed between at least a portion of the heat seal arm and at least a portion of the outer surface of the heat seal roller as the heat seal roller is rotated (see at least col 5 lines 32-54).
In regards to claim 8. Zerlin discloses The system of claim 1, wherein web forming features of the web edge forming assembly comprise at least one guide roller (at least 28 and 28’) and an inner forming plate (12 and 12’) at least partially extending over a central portion of the web of material (illustrated in at least fig. 1 folding motion shown in at least fig. 3), the at least one guide roller being for 
In regards to claim 9. Zerlin discloses The system of claim 8, wherein the web edge forming assembly further comprises a forming wheel (26 and 26’) disposed upstream from the at least one guide roller and the inner forming plate, the forming wheel being for at least partially engaging the central portion of the web of material during at least a portion of the folding the marginal portion of the web of material (the ventral portion is along fold line c and c’ of each the left and right blanks being formed).
In regards to claim 10. Zerlin discloses The system of claim 1, wherein the carton forming assembly comprises an adhesive applicator (19) for applying carton adhesive to at least an end panel of the construct and folding plates for folding at least the end panel relative to a remainder of the construct and positioning at least the end panel against the folded web (see at least fig. 1 and col 5 line 69-col 6 line).
In regards to claim 11. Zerlin discloses The system of claim 1, wherein the cutting assembly comprises a cutting roller (18) for cutting the folded web (see at least fig. 1).
In regards to claim 12. Zerlin discloses The system of claim 1, wherein the construct comprises a paperboard blank (material of element 2 see at least col 1 lines 20-30 and col 4 lines 47-73) and the web of material comprises a flexible sheet of material (material of web 6 and 6’ see at least col 1 lines 20-30 and col 4 lines 47-73).
In regards to claim 13. Zerlin discloses The system of claim 1, wherein the construct and the web of material comprise different materials (see at least col 4 lines 47-73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerlin (U.S. 2,799,211) in view of Scarpa (U.S. 4,582,315)
In regards to claim 6. Zerlin discloses The system of claim 1, further comprising a blank conveyor (23 and 23’) for moving the construct to the attachment assembly for engaging the construct and moving the construct toward the attachment assembly (see at least fig. 1).
Zerlin does not disclose a blank conveyor comprising at least one lug belt with at least one lug for engaging the construct and moving the construct.
Scarpa teaches a blank conveyor (32) comprising at least one lug belt (25) with at least one lug (26, 33 and 34) for engaging the construct and moving the construct (see at least fig. 1 and fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Zerlin to include lugs with the blank conveyor for the purpose of controlling the location of the blank as taught by Scarpa see at least col 3 line 54- col 4 line 3. This provides the advantage of improved control and feeding of the carton blank, as such one of ordinary skill in the art would have been motivated to modify Zerlin to include a lug conveyor as taught for feeding the construct. 
In regards to claim 7. Zerlin in view of Scarpa discloses The system of claim 6, Zerlin further discloses an adhesive applicator (7), wherein the blank conveyor is for moving the construct at least partially through the adhesive applicator and the attachment assembly (see at least fig. 1), and the attachment assembly comprises at least one nip roller (nip roller 8), the adhesive applicator being for applying adhesive to the construct and the at least one nip roller being for pressing the construct with the adhesive against the web of material as the blank conveyor moves the construct through the adhesive applicator and the attachment assembly (illustrated in at least fig. 1, see at least col 4 lines 59-73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731      

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731